Citation Nr: 1633105	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 

2.  Entitlement to a TDIU based upon extraschedular consideration.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The substituted claimant is the surviving spouse of the Veteran who served on active duty from June 1965 to June 1969 and who died in March 2016.  See Notification Letter dated August 9, 2016.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2015, which affirmed the part of a June 2014 Board decision that denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and vacated and remanded for additional development the part of that decision denying entitlement to a TDIU.  The issues initially arose from a March 2011 rating decision by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), establishing service connection for PTSD and assigning a 50 percent rating effective from July 1, 2009.  

Although in correspondence dated in May 2016 the substituted claimant's attorney asserted, in essence, that a claim for an increased rating for PTSD should be considered as part and parcel of the TDIU issue on appeal, the Court affirmed the Board's June 2014 decision as to the PTSD evaluation.  There is no evidence that the Veteran provided a new PTSD increased rating claim prior to his death.  VA correspondence dated in September 2015 notified the Veteran and his service representative that correspondence had been received indicating his intent to file an unspecified claim and that VA regulations required claims be submitted on a standardized form.  There is no evidence that a claim was subsequently submitted by the Veteran.  

While the substituted claimant may provide new evidence in support of an appeal, an issue may not be added to the claim and the claim may not be expanded.  See M21-1, Part VIII.2.3.d.  The Court has also held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits," but noted that increased rating and TDIU claims could be bifurcated as the Court did in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The Board notes that a review of VA records shows that PTSD was the Veteran's only established service-connected disability prior to his death.  There is no evidence of any additional outstanding or unresolved claims.  A 50 percent rating for that disability was assigned effective from July 1, 2009; and, the Board's June 2014 decision denying a rating in excess of 50 percent has become final.  See 38 U.S.C.A. § 7291 West 2014); see also 38 C.F.R. § 20.1100 (2015).  

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, whether or not a veteran has presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, No. 14-2449 (Dec. 30, 2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  The Board notes VA regulations provide two distinct entitlement theories pertinent to the present appeal as will be discussed further in this decision; therefore, the issues for appellate review have been revised for clarity.  See 38 C.F.R. § 4.16 (2015).

The issue of entitlement to a TDIU based upon extraschedular consideration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD prior to his death did not meet the schedular criteria for a TDIU.  

2.  The Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disability prior to his death, but not to have met the requisite schedular disability percentage requirements for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU on a schedular rating basis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).

2.  The criteria for referral for entitlement to a TDIU based upon extraschedular consideration are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See July 2009 VCAA correspondence.  Neither the substituted claimant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the substituted claimant did not waive AOJ consideration of the evidence added to the records since the June 2014 Board decision, in light of the foregoing favorable determination nothing more is required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
A total rating for compensation (TDIU) may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  The Court has held that TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The substituted claimant contends, in pertinent part, that the Veteran was unable to secure and follow substantially gainful employment since at least 2004.  A private medical statement as to this matter was provided to VA in support of the TDIU claim in May 2016 subsequent to the Veteran's death.  In an opinion dated in January 2016 J.M., PhD, stated that he had interviewed the Veteran in January 2016 and had reviewed his VA claims file.  The evidence of record was summarized and the examiner concluded that it was as likely as not that the Veteran had been unable to secure and follow substantially gainful employment because of his service-connected PTSD since at least 2004, the year he began a period of sheltered employment.  

In a January 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received by VA in May 2016 the Veteran reported that he had worked as a machine operator, 72 hours per week, from 2004 to September 2015.  He reported that he had lost time from illness during this period of two to three days per year and that he had earned approximately $43,200 for the past 12 months.  He noted he had completed four years of high school education.  He also reported that he believed he would not have been able to continue working except that his employer needed his skills as a bulldozer operator so much that they were willing to overlook the regular arguments he had on the job.  

VA treatment records include a June 2009 report noting that the Veteran stated he had not worked since 1994 primarily due to health concerns.  It was noted he was currently receiving SSA disability benefits.  VA examination in January 2011 found that the Veteran's service-connected PTSD with depression caused definite impairment in his functional status, quality of life, and employment.

Based upon the evidence of records, the Board finds the Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disability prior to his death, but not to have met the requisite schedular disability percentage requirements for a TDIU.  PTSD was the Veteran's only established service-connected disability prior to his death assigned a 50 percent rating.  Therefore, a TDIU may not be assigned on under the criteria for 38 C.F.R. § 4.16(a).  The criteria for referral for entitlement to a TDIU based upon extraschedular consideration under 38 C.F.R. § 4.16(b), however, are met and to this extent the appeal is granted.

ORDER

Entitlement to a TDIU on a schedular rating basis is denied.

Entitlement to a referral for consideration of a TDIU based upon extraschedular consideration is granted.


REMAND

As to the issue remaining on appeal, further development is required prior to appellate review.  The Board may not assign an extraschedular rating in the first instance and the issue of entitlement to a TDIU based upon extraschedular consideration must be referred for appropriate consideration.

VA records also show the Veteran was found to be disabled for SSA benefits purposes effective from 2007.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Thereafter, the AOJ should refer this case to the Director of the Compensation Service for extra-schedular consideration.  If the benefit sought is not granted to the substituted Claimant's satisfaction, she and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


